      Case 2:17-cv-02185-MCE-KJN Document 114 Filed 03/25/21 Page 1 of 3


1    JEAN E. WILLIAMS
2    Acting Assistant Attorney General
     Environment and Natural Resources Division
3
4    RICKEY D. TURNER, JR.
     Senior Attorney
5
     U.S. Department of Justice
6    Environment and Natural Resources Division
7
     Wildlife and Marine Resources Section
     999 18th Street
8    South Terrace, Suite 370
9    Denver, CO 80202
     Telephone: (303) 844-1373
10
11   DAVENÉ D. WALKER
     Trial Attorney
12
     U.S. Department of Justice
13   Environment and Natural Resources Division
14   Natural Resources Section
     Ben Franklin Station, P.O. Box 7611
15   Washington, D.C. 20044-7611
16   Telephone: (202) 353-9213
17
     Attorneys for Defendants
18
19                 UNITED STATES DISTRICT COURT FOR THE
20                    EASTERN DISTRICT OF CALIFORNIA
                           SACRAMENTO DIVISION
21
22   DEVILS GARDEN PRESERVATION                Case No.: 2:17-cv-02185-MCE-KJN
23   GROUP, et al.,
                                               FEDERAL DEFENDANTS’ REPLY
24               Plaintiffs,                   TO DEFENDANT-INTERVENORS’
25       vs.                                   RESPONSE RE SETTLEMENT
26   AMANDA McADAMS, et al.,                   AND DISMISSAL
27
                 Defendants.
28


                                           0
       Case 2:17-cv-02185-MCE-KJN Document 114 Filed 03/25/21 Page 2 of 3


1          In response to Plaintiffs’ Notice of Dismissal, see ECF No. 112, Defendant-
2    Intervenors state that, despite their protests, they do not oppose dismissal of this
3    case, see ECF No. 113 at 1, 5. Thus, dismissal of this case is the proper course at
4    this time.
5          In addition to their non-opposition to dismissal, Defendant-Intervenors make
6    several erroneous assertions that warrant a brief response. First, Intervenors
7    suggest that this Court must approve the parties’ out-of-court settlement
8    agreement. Not so, and Intervenors provide no authority supporting that
9    proposition. The agreement is not a consent decree that requires either Court
10   approval or continuing Court jurisdiction to enforce the terms of settlement.
11   Rather, the agreement is a private, out-of-court settlement; Plaintiffs’ sole remedy
12   in the event of a perceived breach is to terminate the agreement and refile its
13   lawsuit. By contrast, were this a Court-approved consent decree, Plaintiffs could
14   move the Court to enforce the terms of settlement. By the terms of the out-of-court
15   resolution arrived at between Plaintiffs and Federal Defendants, Court approval is
16   not required or appropriate.
17         Second, Intervenors mistakenly assert that the agreement violates federal
18   law and does not allow the public’s (or Intervenors’) involvement in meetings and
19   other proceedings concerning the management of wild horses in the Modoc
20   National Forest. The agreement does allow for Intervenors’ involvement, along
21   with other members of the public, in any proceedings, and it does not violate
22   federal law. If Intervenors believe that any of the Forest Service’s actions in the
23   future violate the law, they can file a lawsuit of their own.
24         Finally, while Federal Defendants will not negotiate a settlement with
25   Intervenors within the context of Plaintiffs’ lawsuit, Intervenors fail to disclose that
26   Federal Defendants have agreed to meet with Intervenors separate and apart from
27   the resolution of Plaintiffs’ lawsuit to attempt to address Intervenors’ concerns, in
28


                                                1
       Case 2:17-cv-02185-MCE-KJN Document 114 Filed 03/25/21 Page 3 of 3


1    an effort to avoid future litigation. The continuation of this action is not necessary
2    for those discussions to occur.
3          Therefore, the appropriate course at this time is to dismiss this lawsuit,
4    which none of the parties oppose.
5
6    Dated:      March 25, 2021                     Respectfully Submitted,
7
8                                                   JEAN E. WILLIAMS
                                                    Acting Assistant Attorney General
9
10                                                  SETH M. BARSKY, Section Chief
                                                    S. JAY GOVINDAN,
11
                                                    Assistant Section Chief
12                                                  DAVENÉ D. WALKER,
13
                                                    Trial Attorney

14                                                  /s/ Rickey D. Turner, Jr.
15                                                  RICKEY D. TURNER, JR.
                                                    Senior Attorney
16
                                                    U.S. Department of Justice
17                                                  Environment & Natural Resources
                                                    Division
18
                                                    Wildlife & Marine Resources Section
19                                                  999 18th Street
20                                                  South Terrace, Suite 370
                                                    Denver, CO 80202
21                                                  Telephone: (303) 844-1373
22
                                                    Attorneys for Federal Defendants
23
24
25
26
27
28


                                                2
